EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Ehrlich on March 18, 2022.

The application has been amended as follows: 

26. (Currently Amended) The artificial ligament prosthesis of claim 21, wherein said bio-active polymer is poly(styrene sodium sulfonate).

29. (Currently Amended) A method for treating the artificial ligament prosthesis of claim 21,
comprising:
grafting a bio-active polymer or copolymer onto biodegradable and resorbable fibres included on a surface of said prosthesis, wherein said grafting step comprises carrying out a peroxidation of the surface by ozonation followed by a radical polymerisation with a solution of at least one monomer.

 tetrahydrofuran (THF).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The teachings of Brulez (US20060136057) are open-ended and fail to make obvious a surface layer consisting of biodegradable and resorbable fibres that has a diameter between 1 and 400 μm, wherein each of the fibres consists of a material selected from a group consisting of poly ε-caprolactone (PCL), copolymers of PCL and of lactic acid (L and D) or of glycolic acid, copolymers of glycolic and lactic acids (L and D), polydioxanone, polyhydroxyalcanoate, and copolymers of polydioxanone and polyhydroxyalcanoate. Downes (US20110238178) and Woodruff (The Return of a forgotten polymer Polycaprolactone in the 21st Century, Progress in Polymer Science 35, p.1217, April 2010), as a whole, do not provide the motivation for one of ordinary skill to replace the fibres comprising polyethylene terephthalate (PET) as taught by Brulez with a surface layer consisting of biodegradable and resorbable fibres consisting of claimed materials. Furthermore, Downes and Woodruff, as a whole, fail to make obvious a biodegradable and resorbable fibre consisting of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626